 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), dated November 15, 2007 (the “Effective
Date”), is entered into by and between Berliner Communications, Inc. (the
“Company”), a Delaware corporation, with its principal place of business at 20
Bushes Lane, Elmwood Park, New Jersey 07407, and Raymond A. Cardonne, Jr. (the
“Employee”), an individual residing at 81 Katydid Dr., Branchburg, NJ 08876.


W I T N E S S E T H:


WHEREAS, The Company desires to secure the services and employment of the
Employee on behalf of the Company and its wholly owned subsidiary, BCI
Communications, Inc. (“BCI”) and Employee desires to be employed with the
Company upon the terms and conditions hereinafter set forth.


WHEREAS, Employee is willing to serve as Chief Financial Officer and Treasurer
of the Company and BCI, and the Company desires to retain Employee in that
capacity upon the terms and conditions herein set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and intending to be legally bound hereby, the parties hereto agree as
follows:


Section 1. Term of Employment. The Employee's employment under this Agreement
shall commence as of the Effective Date and, subject to earlier termination
pursuant to Section 5 of this Agreement below, shall continue until June 30,
2010 (the “Employment Term”); provided however, that the Employment Term shall
be automatically extended for an additional year unless written notice of
non-extension is provided by either party to the other party at least 90 days
prior to the expiration of the Employment Term.


Section 2. Position and Duties. During the Employment Term, the Employee shall
serve as Chief Financial Officer (“CFO”) and Treasurer of the Company and shall
report to the Chief Executive Officer. Employee shall have such powers and
duties as are commensurate with such positions and as may be conferred upon him
from time to time by Chief Executive Officer or the Board of Directors of the
Company (the “Board”). During the Employment Term, the Employee shall use his
best efforts to faithfully perform the duties of CFO and Treasurer and shall
devote all of his business time, attention, skill and efforts exclusively to the
business and affairs of the Company, its subsidiaries and affiliates and the
Employee agrees that he shall abide by all applicable policies of the Company.


- 1 -

--------------------------------------------------------------------------------


 
Section 3. Compensation.


(a) Salary. For the performance of Employee’s duties hereunder during the
Employment Term, Employee shall receive an annualized base salary of $225,000.00
(the “Base Salary”) less normal deductions and withholdings. The salary payments
shall be made in accordance with the Company’s standard payroll practices.
Employee’s Base Salary shall be reviewed at least annually by the Chief
Executive Officer and the Board of Directors for consideration of appropriate
merit based increases.
 
(b)  Incentive Compensation. The Employee shall be entitled to participate in
all compensation and employee benefit plans or programs (“plans and programs”),
subject to the terms and conditions of the plans and programs, that are offered
to all salaried employees of the Company, including, without limitation,
incentive compensation, bonus, group hospitalization, health, dental care, or
other insurance, stock purchase, restricted stock and stock option plans.
Employee shall be eligible for a cash bonus at the end of each fiscal year
pursuant to the executive compensation program established by the Compensation
Committee for such year. For fiscal 2008, this bonus will be pro rated for the
portion of the fiscal year Employee served with the Company. The fiscal 2008
bonus will be based on the following factors:



·  
50% will be based on the Company achieving no less than $3.5 million in EBITDA
for the fiscal year; and

·  
50% will be based upon the Employee’s personal performance, as determined by the
CEO and Compensation Committee according to criteria to be established in
consultation with Employee.



The Company’s expectation is that, if the above referenced EBITDA target is
achieved, and if Employee’s personal performance merits it, Employee will
receive a cash bonus of no less than thirty percent (30%) of Employee’s base
salary paid during the year.


(c)  Premiums/Contributions.During the Employment Term, the Employee shall be
entitled to participate in all medical and dental health plans and programs at
no cost to the Employee.


(d)  Vacation and Sick Leave. During the Employment Term, the Employee shall be
entitled to vacation and sick leave in accordance with Company policies and
procedures.


(e)  Car Allowance. During the Employment Term, the Employee shall be entitled
to an annual car allowance in the amount of $7,200.00, which will be payable on
a pro-rata basis in association with the regular payroll schedule and subject to
normal payroll deductions and withholdings.
 
- 2 -

--------------------------------------------------------------------------------


 
(f)  Stock Options. Employee shall receive options to purchase one hundred
thousand (100,000) shares of the Company’s common stock pursuant to the
Company’s Stock Option Award Policy. The options are subject to the terms and
conditions of the Company’s Omnibus Securities Plan, and any amendments thereto.
The options shall vest equally over a four year period, 25% per year on the
anniversary date of the date of the Effective Date.
 
Section 4. Business Expenses. The Company shall pay or reimburse the Employee
for all reasonable travel or other out-of-pocket expenses actually incurred by
the Employee in connection with the performance of his duties and obligations
under this Agreement. The Employee shall submit proof of such expenses in
accordance with such policies and procedures as the Company may from time to
time establish for employees.
 
Section 5. Effect of Termination of Employment. The terms and conditions of this
Agreement shall automatically terminate at the end of the Employment Term, or
earlier, based on the following circumstances:


(a)  Without “Cause”. Notwithstanding any provisions of this Agreement to the
contrary, the Company may terminate the Employee’s employment hereunder for any
reason or for no reason, at any time during the Employment Term, effective upon
delivery of two (2) days notice by the Company. In the event the Employee's
employment terminates during the Employment Term, due to a Without Cause
Termination (as hereinafter defined), the Employee, in exchange for a complete
release and waiver, releasing the Company of any and all legal claims or
potential legal claims, shall receive an amount equal to his Base Salary then in
effect for the remainder of the Employment Term or for twelve (12) months,
whichever is longer (the “Severance Period”) plus (i) any Base Salary already
earned and accrued under this Agreement prior to the effective date of
termination; (ii) reimbursement under this Agreement for expenses pursuant to
Section 4 incurred prior to the effective date of termination; and (iii) all
vested benefits under the Company’s plans and programs, subject to the terms of
such plans and programs (together, the “Severance Payments”). The Severance
Payments will be made, at the Company’s option, in a lump sum or ratably over
the Severance Period, with such determination made by the Company within seven
(7) days after receipt of the executed release and waiver. The Employee agrees
and acknowledges that he shall be entitled to any and all payments (or future
payments) under this Section 5(a) so long as he is not in violation of Section 7
of this Agreement, set forth below. To the extent that the Employee is in
violation of his agreements and covenants set forth in Sections 6 and 7 he shall
not be entitled to any payment or future payment under this Section 5(a).


(b)  Termination upon Death, Disability, or Cause. This Agreement shall
terminate upon the Employee’s death, Ddisability (as hereinafter defined) or
Cause (as hereinafter defined). If one of these events shall occur, the Employee
shall have no right to receive any compensation or benefit other than (i) any
Base Salary already earned and accrued under this Agreement prior to the
effective date of termination; (ii) reimbursement under this Agreement for
expenses pursuant to Section 4 incurred prior to the effective date of
termination; and (iii) all vested benefits under the Company’s plans and
programs, subject to the terms of such plans and programs.


- 3 -

--------------------------------------------------------------------------------


 
(c)  Voluntary Resignation. The Employee may terminate his employment hereunder
at any time during the Employment Term subject only to the requirement that the
Employee shall provide the Company with a minimum of thirty (30) days prior
written notice. In the event of a voluntary termination (resignation) by
Employee, the Company will have no obligation to Employee other than (i) to pay
Employee any earned and accrued Based Salary and the value of any earned,
accrued, unused vacation (ii) reimbursement under this Agreement for expenses
pursuant to Section 4 incurred prior to the effective date of termination; and
(iii) all other vested benefits under the Company’s plans and programs, subject
to the terms of such plans and programs. Employee hereby acknowledges and agrees
that in the event of a voluntary resignation (i) he will not be entitled to any
other type of compensation or benefits under this Agreement and (ii) that the
compensation and benefits that he received under this Agreement prior to his
voluntary termination were good and sufficient consideration for him to have to
completely and fully abide with his covenants and agreements set forth in
Section 7 below concerning non-competition and non-solicitation.


(d)  With “Good Reason”. Notwithstanding any provision of this Agreement to the
contrary, the Employee may terminate his employment hereunder for Good Reason
(as defined hereinafter), subject to the requirement that the Employee shall
provide the Company with a minimum of two (2) weeks prior written notice. In the
event that the Company does not cure said Good Reason, the Employee shall be
entitled to receive the Severance Payments in exchange for a complete release
and waiver, releasing the Company of any and all legal claims or potential legal
claims. The Employee agrees and acknowledges that he shall be entitled to any
and all payments (or future payments) under this Section 5(d) so long as he is
not in violation of Section 7 of this Agreement, set forth below. To the extent
that the Employee is in violation of his agreements and covenants set forth in
Sections 6 and 7 he shall not be entitled to any payment or future payment under
this Section 5(d).


(e)  If a Change in Control (defined below) is consummated during the Term of
this Agreement and (A) Employee is terminated within six (6) months immediately
prior to or in connection with such Change of Control; or (B) within six months
immediately following such Change in Control, Employee either (i) is terminated
Without Cause or (ii) resigns for Good Reason, then the Company (or the
surviving entity, as the case may be) shall pay Employee the Severance Payments
for an amount equal to his Base Salary then in effect for the remainder of the
Employment Term or for twelve (12) months, whichever is longer. In addition, a
Change of Control as defined herein shall be deemed to constitute a “Change in
Control” as such term is used in the Company’s Omnibus Securities Plan, and
Employee shall have the right, without further action by the Board of Directors
or the Stock Plan Committee, to have the vesting or exercisability of any
outstanding stock option awards (or similar equity grants awarded under said
Plan) accelerated so that immediately prior to the consummation of the Change in
Control, Employee could convert, claim or exercise, as applicable, any such
equity awards to the full extent not yet converted, claimed or exercised,
(including any installments which have not yet become vested or exercisable).
 
- 4 -

--------------------------------------------------------------------------------


 
(f) For purposes of this Agreement, the following terms have the following
meanings:


(i) The term “Termination for Cause” means, to the maximum extent permitted by
applicable law, a termination of the Employee's employ-ment by the Company
because the Employee has (a) materially breached or materially failed to perform
his duties and such breach or failure to perform constitutes self-dealing,
willful misconduct or recklessness, (b) committed an act of dishonesty in the
performance of his duties hereunder or engaged in conduct materially detrimental
to the business of the Company, (c) been convicted of a felony or any crime
involving moral turpitude, (d) materially breached or materially failed to
perform his obligations and duties hereunder, which breach or failure the
Employee shall fail to remedy within 30 days after written demand from the
Company, or (e) violated in any material respect the representations made in
Section above or the provisions of Sections 6 and 7 below.


(ii)  The term “Without Cause Termination” means a termination of the Employee’s
employment by the Company other than due to expiration of the Employment Term
and other than a Termination for Cause.
 
(iii)  The term “Good Reason” means, the occurrence, without the Employee’s
written consent, of any of the following: (i) a significant change in the nature
or scope of the Employee’s duties from those described in Section 2 above,
including a material demotion or any assignment of duties materially and
adversely inconsistent with Employees position as Chief Financial Officer
(except in connection with the termination of Employee’s employment for Death,
Disability or Cause); (ii) a failure by the Company to pay to the Employee any
amounts due under this Agreement or provide any benefits in accordance with the
terms hereof, which failure is not cured within fifteen (15) days following
receipt by the Company of notice from the Employee of such failure; or (iii) a
relocation of the Company’s corporate headquarters more than sixty-five (65)
miles from Employee’s current residence as of the date hereof (iv) any other
material breach by the Company of this Agreement that remains uncured for
fifteen (15) days after written notice thereof by the Employee to the Company.


(iv)  "Change In Control" shall mean the consummation of any of the following
transactions effecting a change in ownership or control of the Company: (a) any
merger, consolidation or reorganization, unless securities representing more
than fifty percent (50%) of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company's outstanding voting securities
immediately prior to such transaction; or (b) any transfer, sale or other
disposition of all or substantially all of the Company's assets; or (c) the
acquisition, directly or indirectly, by any person or related group of persons
(other than the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company), of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company's outstanding securities pursuant to
a tender or exchange offer made directly to the Company's beneficial holders;
provided, however, in no event shall a Change in Control be deemed to occur in
connection with any public offering of Common Stock, the primary purpose of
which is to raise capital.
 
- 5 -

--------------------------------------------------------------------------------


 
(v) “Disability” shall mean Employee’s inability, by virtue of physical or
mental illness or injury, to perform his regular duties on a full-time,
continuous basis for 120 consecutive days. Employee’s disability will be
established if a qualified medical doctor selected by the parties so certifies
in writing. If the parties are unable to agree on the selection of such a
doctor, each party will designate a qualified medical doctor who together will
select a third doctor who will make the determination. Employee will make
himself available for an examination by a doctor selected in accordance with
this paragraph.


(g) In the event of a termination pursuant to this Section 5, the Employee, and
his eligible dependents, shall be entitled to participate in continued group
hospitalization, health and dental care insurance in accordance with the terms
and conditions of the Comprehensive Omnibus Budget Reconciliation Act ("COBRA"),
at Employee’s expense.
 
Section 6. Other Duties of Employee During and After Employment Term. The
Employee recognizes and acknowledges that the principle business of the Company
is providing wireless carriers with comprehensive real estate site acquisition
and zoning services, radio frequency and network design engineering,
infrastructure equipment construction and installation, radio transmission base
station modification and project management services. The Employee further
recognizes and acknowledges that all information pertaining to the affairs,
business, clients, or customers of the Company or any of its subsidiaries or
affiliates (any or all of such affairs, business, clients, and customers
hereinafter collectively referred to as the "Business"), as such information may
exist from time to time, other than information that the Company has previously
made publicly available, is confidential information and is a unique and
valuable asset of the Business, access to and knowledge of which are essential
to the performance of the Employee's duties under this Agreement. In
consideration of the payments and obligations made to him hereunder, the
Employee shall not at any time, except to the extent reasonably necessary in the
performance of his duties under this Agreement, divulge to any person, firm,
association, corporation, or governmental agency, any information concerning the
affairs, businesses, clients, or customers of the Business (except such
information as is required by law to be divulged to a government agency or
pursuant to lawful process), or make use of any such information for his own
purposes or for the benefit of any person, firm, association or corporation
(except the Business) and shall use his reasonable best efforts to prevent the
disclosure of any such information by others. All records, memoranda, letters,
books, papers, reports, accountings, or other data, and other records and
documents relating to the Business, whether made by the Employee or otherwise
coming into his possession, are confidential information and are, shall be, and
shall remain the property of the Business. No copies thereof shall be made which
are not retained by the Business, and the Employee agrees, on termination of his
employment or on demand of the Company, to deliver the same to the Company.
 
- 6 -

--------------------------------------------------------------------------------


 
Section 7. Non-Competition and Non-Solicitation.


(a)   (i) The Employee acknowledges that as a result of his employment by the
Company, the Employee (1) will acquire knowledge of the trade and proprietary
and confidential information as to the business of the Company and its
Affiliates and (2) will create relationships with customers, suppliers and other
persons dealing with the Company and its Affiliates. The Employee further
acknowledges and agrees that the Company and its Affiliates will suffer
substantial damage, which would be difficult to ascertain and is not compensable
by monetary damages, if the Employee should use such trade secrets or other
proprietary and confidential information or take advantage of such relationship
and that because of the nature of the information that will be known to the
Employee and the relationships created, it is necessary for the Company and its
Affiliates to be protected by the prohibition against Competition as set forth
herein.


(ii) The Employee acknowledges that the retention of non-clerical employees
employed by the Company and its Affiliates in which the Company and its
Affiliates have invested training and depend on for the operation of their
businesses is important to the businesses of the Company and its Affiliates,
that the Employee will obtain unique information as to such employees and will
develop unique relationships with such persons as a result of being an employee
of the Company and, therefore, it is necessary for the Company and its
Affiliates to be protected from the Employee’s Solicitation (as defined below)
of such employees as set forth below.


(iii) The Employee acknowledges that the provisions of this Agreement are
reasonable and necessary for the protection of the businesses of the Company and
its Affiliates and that part of the compensation paid under this Agreement and
the agreement to pay compensation upon termination in certain instances is in
consideration for the agreements and covenants in this Section 7.



(b)          
Definitions



(i) For the purposes of this Agreement, “Competition” shall mean: participating,
directly or indirectly, as an individual proprietor, partner, stockholder,
officer, employee, director, joint venturer, investor, lender, consultant or in
any capacity whatsoever (within the United States of America, or in any country
where the Company or its Affiliates do business) in a Competing Business (as
defined below); provided, however, that such participation shall not include (i)
the mere ownership if not more than three percent (3%) of the total outstanding
stock of a publicly help company; or (ii) any activity engaged in with the prior
written approval of the Board of Directors of the Company.
 
- 7 -

--------------------------------------------------------------------------------


 
(ii) For the purposes of this Agreement, “Competing Business” shall mean any
line of business engaged in by the Company and/or its subsidiaries and/for any
entity in which the Company and/or its subsidiaries holds securities (other than
entities in which the Company or its subsidiaries make a nominal investment) (i)
from time to time (while Employee is employed by the Company) or (ii) at the
time of termination (upon termination of Employee’s employment).


(iii) For the purposes of this Agreement, “Affiliate” of the Company shall mean
any business, entity, partnership, corporation, or subsidiary directly or
indirectly controlling, controlled by, or under common control with, the
Company; provided that, for the purposes of this definition, “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to the Company, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the Company, whether through the
ownership of voting securities or partnership interests, by contract of
otherwise.


(iv) For purposes of this Agreement, “Solicitation” shall mean: recruiting,
soliciting or inducing, of any non-clerical employee of the Company or its
Affiliate to terminate their employment with, or otherwise cease their
relationship with, the Company or its Affiliates or hiring or assisting another
person or entity to hire any non-clerical employee of the Company or its
Affiliates or any person who within twelve (12) months before had been a
non-clerical employee of the Company or its Affiliates and were recruited or
solicited for such employment or other retention while an employee of the
Company, provided, however, that Solicitation shall not include any of the
foregoing activities engaged in with the prior written approval of the Board of
Directors of the Company.


(c)  If any restriction set forth with regard to Non-Competition or
Non-Solicitation is found by any court of competent jurisdiction, or in
arbitration, to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to amend over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. If any
provision of this Section shall be declared to be invalid or unenforceable, in
whole or in part, as a result of the foregoing, as a result of public policy or
for any other reason, such invalidity shall not affect the remaining provisions
of this Section 7, which shall remain in full force and effect.


(d)  During the Employment Term and for two (2) years following the termination
of Employee’s employment for any reason whatsoever, whether by the Company or by
the Employee and whether or not with Cause, Good Reason or non-extension of the
Employment Term, the Employee will not engage in Solicitation.
 
- 8 -

--------------------------------------------------------------------------------


 
(e)  During the Employment Term and for the Restricted Period (as hereafter
defined) following a termination of Employee’s employment, Employee will not
enter into Competition with the Company. The “Restricted Period” shall mean (i)
for a termination with Cause, two (2) years following the date of termination,
(ii) for termination without Cause by the Company, or for Good Reason by the
Employee, the Severance Period, (iii) for termination as a result of the
voluntary resignation by the Employee without Good Reason, one (1) year from the
date of termination, and (iv) for termination of employment under any
circumstances after the expiration of the Employment Term, one (1) year from the
date of termination. The Employee expressly agrees and acknowledges that his
promises, obligations, and covenants under Section 6 above, and this Section 7,
survive the Employment Term identified in Section 1.


(f)  In the event of a breach or potential breach of Section 7, Employee
acknowledges that the Company and its Affiliates will be caused irreparable
injury and that money damages may not be an adequate remedy and agree that the
Company and its Affiliates shall be entitled to injunctive relief (in addition
to its other remedies at law) to have the provisions of Sections 7 enforced. It
is hereby acknowledged that the provisions of Section 7 are for the benefit of
the Company and all of the Affiliates of the Company and each such entity may
enforce the provisions of Sections 7 and only the applicable entity can waive
the rights hereunder with respect to its confidential information and employees.


(g)  Furthermore, in addition to and not in limitation of any other remedies
provided herein or at law or in equity, in the event of a breach of Section 7 by
the Employee, while he is receiving compensation or benefits under Section 5
above, the Employee shall not be entitled to receive any future amounts pursuant
to Section 5 (a) or (d) hereof and shall reimburse the Company for any amounts
previously paid to the Employee pursuant to Section 5(a) or (d) hereof.


(h)  The Company's obligation to make payments, or provide for any benefits
under this Agreement (except to the extent vested or exercisable) shall cease
upon a violation of the preceding provisions of this section.
 
Section 8. Acknowledgment. The Employee acknowledges that he has carefully read
and considered all of the restraints imposed pursuant to Sections 6 and 7 and
that each and every one of said restraints is reasonable in respect to subject
matter, length of time and area. The Employee further acknowledges that damages
at law would not be a measurable or adequate remedy for a breach of Sections 6
and 7 (non-solicitation and non-competition), and accordingly consents to the
entry by any court of competent jurisdiction of order enjoining him from
violating any of such covenants. If any of the covenants contained in Sections 6
and/or 7 are held to be invalid or unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision and in its reduced form said provision shall then be enforceable.
 
- 9 -

--------------------------------------------------------------------------------


 
Section 9. Withholdings. The Company may directly or indirectly withhold from
any payments made under this Agreement all Federal, state, city or other taxes
and all other deductions authorized by the Employee or by law.


Section 10. Consolidation, Merger or Sale of Assets. Nothing in this Agreement
shall preclude the Company from consolidating or merging into or with, or
transferring all or substantially all of its assets to, or engaging in any other
business combination with, any other person or entity which assumes this
Agreement and all obligations and undertakings of the Company hereunder. Company
will require any such successor (whether by purchase, merger, consolidation or
similar transaction) to all or substantially all of the business and/or assets
of the Company, by agreement in form and substance reasonably satisfactory to
Employee, to expressly assume and agree to perform this Agreement in
substantially the same manner and substantially the same extent that Company
would be required to perform if not such succession had taken place. Upon such a
consolidation, merger, transfer of assets or other business combination and
assumption, the term “Company” used herein shall mean such other person or
entity and this Agreement shall continue in full force and effect.


Section 11. Indemnification. The Company and BCI shall indemnify, to the fullest
extent permitted by law, and the Company’s and BCI’s articles of incorporation
and bylaws, Employee, from and against any expenses (including attorney’s fees),
judgments, fines, taxes, penalties and amounts paid in settlement actually and
reasonably incurred by Employee in connection with any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that he is or was a director, officer, or
employee of the Company.


Section 12. Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if delivered or mailed, postage prepaid, by same day or
overnight mail (i) if to the Employee, at the address set forth above, or (ii)
if to the Company, as follows:


Berliner Communications Inc.
20 Bushes Lane
Elmwood Park, New Jersey 07407
Attn: General Counsel


or to such other address as either party shall have previously specified in
writing to the other.


Section 13. Binding Agreement; No Assignment. This Agreement shall be binding
upon, and shall inure to the benefit of, the Employee and the Company and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives. This Agreement shall be for the sole benefit of the parties to
this Agreement and their respective heirs, successors, permitted assigns (if
any) and legal representatives and is not intended, nor shall be construed, to
give any person, other than the parties hereto and their respective heirs,
successors, permitted assignees (if any) and legal representatives, any legal or
equitable right, remedy or claim hereunder. This Agreement is personal to the
Employee and may not be assigned by him without the prior written consent of the
Company. Any attempted assignment in violation of this Section 13 shall be null
and void.
 
- 10 -

--------------------------------------------------------------------------------


 
Section 14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New Jersey, without reference
to the choice of law principles thereof.


Section 15. Dispute Resolution. Any dispute or controversy between the Company
and the Employee relating to this Agreement, unless otherwise specifically
required by a plan document, shall be settled by litigation between the parties.
Said litigation to be venued in the Supreme Court of the State of New Jersey,
law division, Bergen County vicinage. The Employee hereby consents to, and
waives any objection to, the personal jurisdiction and venue of the aforesaid
courts, and waives any claim that aforesaid courts constitute on inconvenient
forum.


Section 16. Entire Agreement. This Agreement shall constitute the entire
agreement among the parties with respect to the matters covered hereby and shall
supersede any and all previous written, oral or implied understandings among
them with respect to such matters.


Section 17. Amendments. This Agreement may only be amended or otherwise
modified, and compliance with any provision hereof may only be waived, by a
writing executed by all of the parties hereto.


Section 18. Counterparts. This Agreement may be execut-ed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall together be deemed to constitute one and the same instrument.


Section 19. Waiver. Any of the terms or conditions of this Agreement may be
waived at any time by the party or parties entitled to the benefit thereof, but
only by a writing signed by the party or parties waiving such terms or
conditions. No waiver of any provisions of this Agreement or of any rights or
benefits arising hereunder shall be deemed to or shall constitute a waiver of
any other provisions of this Agreement (whether or not similar) nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided in
writing.


Section 20. Severability. The invalidity of any portion hereof shall not affect
the validity, force or effect of the remaining portions hereof. If it is ever
held that any restriction hereunder is too broad to permit enforcement of such
restriction to its fullest extent, such restriction shall be enforced to the
maximum extent permitted by law.


Section 21. Survival. The covenants set forth in Sections 6 and 7 of this
Agreement shall survive and shall continue to be binding upon Employee
notwithstanding the termination of this Agreement for any reason whatsoever. The
covenants set forth in Sections 6 and 7 of this Agreement shall be deemed and
construed as separate agreements independent of any other provision of this
Agreement. The existence of any claim or cause of action by Employee against
Company, whether predicated on this Agreement or otherwise shall not constitute
a defense to the enforcement by Company of any or all covenants. It is expressly
agreed that the remedy at law for the breach or any such covenant is inadequate
and that injunctive relief shall be available to prevent the breach or any
threatened breach thereof.
 
- 11 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
the undersigned, thereunto duly authorized, and the Employee has signed this
Agreement, all as of the date first written above.
 

        BERLINER COMMUNICATIONS, INC.  
   
   
  By:   /s/ Rich Berliner  

--------------------------------------------------------------------------------

Rich Berliner   Chief Executive Officer

        EMPLOYEE  
   
   
  By:   /s/ Raymond A. Cardonne, Jr.  

--------------------------------------------------------------------------------

Raymond A. Cardonne, Jr.    

And with respect to the obligation to Indemnify as set forth in Section 11:


BCI Communications, Inc.




By:   /s/ Rich Berliner               
Rich Berliner
Chief Executive Officer


- 12 -

--------------------------------------------------------------------------------


 